  Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 1 of 13 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

J.S. HELD LLC,

                  Plaintiff,                       Case No. __________________

       v.

TRACEY DODD,                                       JURY TRIAL DEMANDED

                  Defendant.


                                         COMPLAINT

       Plaintiff J.S. Held LLC (“J.S. Held” or “Plaintiff”), by and through its undersigned

counsel, alleges the following against Defendant Tracey Dodd (“Dodd” or “Defendant”):

                                    NATURE OF ACTION

       1.      In exchange for millions of dollars in cash from the sale of her own company and

equity interests in the J.S. Held corporate group, Dodd agreed and promised in three (3) separate

contracts that for two years after the termination of her employment with J.S. Held, she would

not perform work for a J.S. Held competitor or provide services offered by J.S. Held.

       2.      Just months after Dodd abruptly resigned in November 2020, however, J.S. Held

learned that she had been working for a direct competitor, providing the same consulting services

she offered for several years as an employee of J.S. Held.

       3.      As a result, J.S. Held has been left with no choice but to commence this action to

enforce the restrictive covenants Dodd agreed and promised to abide by, to halt Dodd’s improper

conduct, and to be made whole after Dodd denied it the benefit of the bargained-for exchange to

which it was entitled based on Dodd’s contractual obligations. This relief includes but is not

necessarily limited to the forfeiture of the proceeds Dodd received from the equity J.S. Held

bought back in reliance on Dodd’s false representations that she would not engage in competitive
     Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 2 of 13 PageID #: 2




employment.

                                           THE PARTIES

        4.      J.S. Held is a Delaware limited liability company that is a citizen of New York

because its Members are both citizens of New York headquartered in Jericho, New York.

        5.      Dodd is a former employee of J.S. Held who, upon information and belief, resides

in the State of Louisiana and is a citizen of that State.

                     JURISDICTION, VENUE AND GOVERNING LAW

        6.      This Court has diversity jurisdiction over Plaintiff’s claims against Dodd pursuant

to 28 U.S.C. § 1332 because Dodd and Plaintiff are citizens of different States, and the amount in

controversy exceeds $75,000.

        7.      Venue is proper in this District, and this Court has personal jurisdiction over

Dodd and Plaintiff’s claims in this matter pursuant the express consent contained in the Purchase

Agreement (defined below), which provides that the agreement “shall be governed by and

interpreted and enforced in accordance with the Laws of the State of Delaware,” that “[e]ach

party irrevocably submits to the exclusive jurisdiction of (a) the State of Delaware, and (b) the

United States District Court for the District of Delaware, for the purposes of any action arising

out of [the Purchase Agreement] or any transaction contemplated [t]hereby,” and that parties

“agree[] to commence any such action either in the United States District Court for the District of

Delaware or if such action may not be brought in such court for jurisdictional reasons, in the

state courts of the State of Delaware.” Purchase Agreement §§ 7.5, 7.6.

                                   FACTUAL ALLEGATIONS

A.      Dodd Plays A Key Role In J.S. Held’s Business

        8.      J.S. Held is a global consulting firm that provides specialized technical, scientific,

financial, and advisory services throughout a wide range of sectors, including construction,


                                                   2
     Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 3 of 13 PageID #: 3




energy, hospitality, legal, and environmental compliance.

        9.      In September 2016, J.S. Held acquired substantially all of the assets of U.S.

Health and Environmental Liability Management, LLC (“U.S. HELM”) (the “Purchase”), a

consulting firm that focused on environmental risk assessment, corrective action, industrial

hygiene, safety and environmental consulting. Dodd was the founder and co-owner of U.S.

HELM.

        10.     J.S. Held’s acquisition of U.S. Helm was a platform entry into a new practice line

and area of subject matter expertise in which J.S. Held did not previously operate. Following the

Acquisition, Dodd became J.S. Held’s Executive Vice President and National Director of Health

& Environmental Services. In that capacity, she established and led the Environmental Health

and Practice for J.S. Held, grew and maintained J.S. Held’s client base, conducted client outreach

and marketing, and acted as a testifying expert witness and a subject matter expert on behalf of

J.S. Held and its clients.

B.      Dodd Agrees To Certain Restrictive Covenants In Exchange For Millions of Dollars
        In Equity Grants And Cash.

        11.     In connection with the Purchase, on September 29, 2016, Dodd executed (a) an

Asset Purchase Agreement (the “Purchase Agreement”) and (b) a Restricted Incentive Grant

Agreement (the “Initial Grant Agreement”), pursuant to which Dodd received certain units of

membership interests (sometimes referred to herein as “Units”) in an affiliate of J.S. Held.

        12.     Dodd and the co-owner of U.S. HELM received $4,000,000 in aggregate

consideration pursuant to the Acquisition (the “Purchase Price”).

        13.     In consideration of the Purchase Price paid in connection with the Acquisition,

Dodd agreed to be bound by certain restrictive covenants contained in the Purchase Agreement.

Specifically, among other covenants, Dodd agreed that for two years following the termination



                                                 3
   Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 4 of 13 PageID #: 4




of her employment with J.S. Held or any of its subsidiaries (the “Initial Covenants Restricted

Period”), she would not, directly or indirectly, engage in certain activities, including any

Restricted Business. Restricted Business is defined in the Purchase Agreement as:

        [T]the business as conducted by [J.S. Held] from time to time including providing the
        services of damage consulting and estimating, construction consulting and estimating,
        insurance claims consulting, property replacement cost appraisals, expert testimony and
        litigation support, dispute resolution, project monitoring and clerking, water and smoke
        restoration consulting, surety services, construction engineering, construction project
        scheduling, construction project management, cost and bid package analysis, construction
        budgeting, builder’s risk consulting, construction defect consulting, construction
        restoration and analysis, risk management, health and safety compliance and consulting,
        disaster recovery and environmental assessments.

        14.      The Purchase Agreement further prohibits Dodd from soliciting or enticing, or

attempting to solicit or entice, or do business with, any clients or customers of J.S. Held or any of

its subsidiaries or affiliates or potential clients or customers of J.S. Held or any of its subsidiaries

or affiliates.

        15.      Dodd acknowledged in the Purchase Agreement that such restrictions “are

reasonable and necessary to protect the legitimate interests of [J.S. Held] and constitute a

material inducement to [J.S. Held] to enter into this Agreement and consummate the transactions

contemplated by this Agreement,” and that in the event of any violation, J.S. Held would be

entitled to “injunctive relief, . . . as well as an equitable accounting of all earnings, profits and

other benefits arising from any violation . . . , which rights shall be cumulative and in addition to

any other rights or remedies to which [J.S. Held] may be entitled.”

        16.      Dodd also acknowledged and agreed that the Initial Covenants Restricted Period

“shall be extended for an additional period equal to any period during which Dodd . . . or any of

[her] respective affiliates is in breach of its obligations” under the relevant restrictive covenants.

        17.      Pursuant to Section 6.1 of the Purchase Agreement, “[a]ll covenants and

agreements of the parties contained [in the Purchase Agreement] shall survive the Closing


                                                   4
  Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 5 of 13 PageID #: 5




indefinitely or for the period explicitly specified therein.”

       18.     In addition, in exchange for the Units received under the Initial Grant Agreement,

Dodd agreed to be bound by certain restrictive covenants contained in a Covenants Agreement

set forth in Annex C to the Initial Grant Agreement. Specifically, among other covenants, Dodd

agreed that for the Initial Covenants Restricted Period, she would not, directly or indirectly,

engage in certain activities, including any Restricted Business, which is defined as set forth in

the Purchase Agreement.

       19.     The Initial Grant Agreement also prohibits Dodd from soliciting or enticing, or

attempting to solicit or entice, any clients or customers of J.S. Held Management LLC or any of

its subsidiaries or affiliates or potential clients or customers of the J.S. Held Management LLC or

any of its subsidiaries or affiliates, which includes J.S. Held.

       20.     Dodd acknowledged in the Initial Grant Agreement that the services she provided

for J.S. Held were “of a unique nature and that it would be difficult or impossible to replace such

services and that by reason thereof ,” J.S. Held, “in addition to any other rights and remedies

available under this Contract or otherwise, shall be entitled to an injunction to be issued or

specific performance to be required restricting . . . Dodd from committing or continuing any . . .

violation [of the restrictive covenants in the Initial Grant Agreement].”

       21.     Dodd also acknowledged and agreed that the restrictive covenants in the Initial

Grant Agreement would “survive any transaction, forfeiture of Incentive Units, or termination of

employment or service” and would “terminate only in accordance with the provisions in the

Operating Agreement and Annex C hereto.”

       22.     Pursuant to Annex C of the Initial Grant Agreement, the restrictive covenants

contained therein “shall survive any sale of the Company or termination of employment or




                                                   5
  Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 6 of 13 PageID #: 6




service.”

       23.     The “Operating Agreement” as defined in the Initial Grant Agreement refers to

the Limited Liability Company Agreement of J.S. Held Management LLC (as amended from

time to time). The Operating Agreement ceased to be effective as a result of the 2019 Sale

Transaction (as described below).

       24.     The Initial Grant Agreement further provides that in Section 6(f) that “if . . . Dodd

has at any time before or after her Separation from Service breached any covenant in the

Purchase Agreement, the Operating Agreement or under any effective Award Agreement,

employment agreement or any written non-disclosure, non-competition or non-solicitation

covenant or agreement with the Company or any of its Affiliates or Subsidiaries during the

periods referenced in such agreement, any Unrestricted Incentive Units held by the Grantee and

subject to this Agreement shall be forfeited on such date.”

       25.     In 2019, J.S. Held Holdings LLC, the parent holding company of J.S. Held, was

acquired by way of a merger (the “2019 Sale Transaction”). In connection with the 2019 Sale

Transaction, Watchtower Management Holdco, LLC (“Management Holdco”) was formed for

purposes of facilitating employees of J.S. Held and its subsidiaries who, like Dodd, held equity

in the pre-merger J.S. Held corporate group to own equity in the new corporate group following

the 2019 Sale Transaction.

       26.     The equity securities of Management Holdco represent an indirect interest in the

equity securities of Watchtower Topco, LLC (“Topco”), the ultimate parent of the J.S. Held

corporate group.

       27.     Pursuant to a Securities Purchase Agreement and Plan of Merger, dated as of May

16, 2019 (the definitive acquisition agreement governing the 2019 Sale Transaction) and a




                                                 6
  Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 7 of 13 PageID #: 7




Redemption, Distribution and Contribution Agreement, dated June 28, 2019 (the “Exchange

Agreement”), all of the unvested Units that Dodd had received pursuant to the Initial Grant

Agreement were replaced with Units of Management Holdco. Dodd executed and is a party to

the Exchange Agreement.

          28.    As described in the recitals to the Exchange Agreement, each Management

Member (as defined therein), including Dodd, is subject to a Rollover Agreement (as defined

therein) “setting forth the terms and conditions upon which” the Units owned by such

Management Member prior to the 2019 Sale Transaction were to be exchanged for Units of

Management Holdco. The Rollover Agreement to which Dodd is subject refers to that certain

letter, dated June 25, 2019, from J.S. Held to Dodd (the “Dodd Rollover Letter”).

          29.    Pursuant to the Dodd Rollover Letter, Dodd executed a joinder enclosed

therewith. As described by the Dodd Rollover Letter:

          By signing the joinder, you will (i) become a member of [Management Holdco] in respect
          of your Restricted Common Units, effective upon the closing of the Transaction and (ii)
          consent to the assignment of the restrictive covenant agreement that you entered into in
          connection with the grant of your Unvested Units to J.S. Held LLC. You will not be
          required to enter into any new restrictive covenant agreement in respect of your
          Restricted Common Units issued in exchange for your Unvested Units, and will
          instead continue to be subject to your existing covenant agreement.

          The joinder Dodd signed pursuant to the foregoing is enclosed with the Dodd Rollover

Letter.

          30.    Pursuant to an Incentive Unit Grant Agreement, dated July 1, 2019 (the “Second

Grant Agreement”), Dodd received additional Units of Management Holdco.

          31.    In exchange for the Units of Management Holdco received under the Second

Grant Agreement, Dodd agreed to be bound by certain restrictive covenants contained in a

Covenants Agreement set forth in Annex B to the Second Grant Agreement. Specifically, among

other covenants, Dodd agreed that for two years following the termination of her employment,


                                                 7
  Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 8 of 13 PageID #: 8




she would not, directly or indirectly, engage in certain activities, including the business of any

Competitor. Competitor is defined in the Second Grant Agreement as:

       [A]ny other person engaged, directly or indirectly, in whole or in part, in the same or similar
       business as any member of the Company Group at any time anywhere in the world . . . ,
       including those engaged in the business of providing the services of damage consulting and
       estimating, construction consulting and estimating, insurance claims consulting, property
       replacement cost appraisals, expert testimony and litigation support, dispute resolution,
       project monitoring and clerking, water and smoke restoration consulting, surety services,
       construction engineering, construction project scheduling, construction project
       management, cost and bid package analysis, construction budgeting, builder’s risk
       consulting, construction defect consulting, and construction restoration and analysis . . . .”

       32.     The Second Grant Agreement further prohibits Dodd from directly or indirectly

soliciting or enticing, or attempting to solicit or entice, “any clients or customers of any member

of the Company Group or potential clients or customers of any member of the Company Group.”

The “Company Group” is defined as, among other things, any subsidiary or affiliate of Topco,

which includes J.S. Held.

       33.     Dodd acknowledged in the Second Grant Agreement that the services she

provided to J.S. Held were “of a unique nature and that it would be difficult or impossible to

replace such services and that by reason thereof ,” J.S. Held, “in addition to any other rights and

remedies available under this Contract or otherwise, shall be entitled to an injunction to be issued

or specific performance to be required restricting [Dodd] from committing or continuing any . . .

violation [of the restrictive covenants in the Second Grant Agreement].”

       34.     Dodd also acknowledged and agreed that the restrictive covenants in the Second

Grant Agreement would “survive any transaction, forfeiture of Incentive Units, or termination of

employment or service” and would “terminate only in accordance with the provisions of Annex

B hereto.”

       35.     Pursuant to Annex B of the Second Grant Agreement, the restrictive covenants

contained therein “shall survive any sale of [Management Holdco] or Topco or termination of


                                                  8
     Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 9 of 13 PageID #: 9




employment or service.”

        36.    The Second Grant Agreement further provides in Section 5(g) that “in the event

of a Restrictive Covenant Breach, each Incentive Unit held by [Dodd] and subject to this

Agreement, whether vested or unvested, shall be forfeited on such date.”

        37.    Section 6 of the Second Grant Agreement provides that “the Covenants

Agreement shall inure to the benefit of, and be enforceable by, Topco, Holdco and each of their

respective Subsidiaries and Affiliates.” J.S. Held is a subsidiary of Topco.

C.      Dodd Abruptly Resigns But Remains Subject To The Restrictive Covenants.

        38.    Dodd abruptly resigned her employment with J.S. Held effective November 18,

2020.

        39.    On December 22, 2020, Dodd signed a Separation of Employment Agreement

and General Release with J.S. Held (the “Separation Agreement”). Under the Separation

Agreement, J.S. Held agreed, among other things, to pay Dodd $1,025,475 (the “Stock

Repurchase Amount”) for all of the remaining vested equity she held in the J.S. Held corporate

group, including the Units conveyed to Dodd in the Initial Grant Agreement (and exchanged

pursuant to the Exchange Agreement) and the Second Grant Agreement.

        40.    As provided by the Separation Agreement, the Stock Repurchase Amount was “a

mutually agreed fair market value for any and all of [Dodd]’s ownership” of such equity.

        41.    J.S. Held has since paid Dodd the Stock Repurchase Amount in accordance with

the provisions of the Separation Agreement.

        42.    In Section 10 of the Separation Agreement, Dodd acknowledged and agreed that

she no longer had any further rights with respect to any equity interests in J.S. Held or its

corporate group, under the grant agreements or otherwise, and that she nevertheless remained

subject to certain restrictive covenants agreed to under the Purchase Agreement, Initial Grant


                                                  9
 Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 10 of 13 PageID #: 10




Agreement, and the Second Grant Agreement.

D.      Dodd Violates Her Restrictive Covenants.

        43.     Despite her contractual obligations under her restrictive covenants with J.S. Held,

Dodd began working for EFI Global, a global consulting firm and direct competitor of J.S. Held.

        44.     Like J.S. Held, EFI Global provides, among other things, damage consulting and

estimating, construction engineering, litigation support, health and safety compliance and

consulting, and environmental risk assessment and risk-based remediation design and oversight.

        45.     In or around February 2021, a J.S. Held client retained Dodd and EFI Global to

perform services in connection with a hospital damaged by winter storms in Houston, Texas,

including, upon information and belief, health and safety compliance and consulting, disaster

recovery and environmental assessments, water restoration consulting, damage consulting and

estimating, and insurance claims consulting.

        46.     Upon information and belief, Dodd’s work for EFI Global is ongoing and

includes services to J.S. Held’s actual and prospective clients, the same services she provided to

J.S. Held clients during her employment with J.S. Held.

                                         COUNT I
                                    BREACH OF CONTRACT

        47.     The allegations contained in the above paragraphs are hereby incorporated by

reference as if fully set forth herein.

        48.     The Purchase Agreement, Initial Grant Agreement, and Second Grant Agreement

(the “Agreements”) are valid and enforceable contracts governed by Delaware law.

        49.     Plaintiff performed all of its obligations specified within the Agreements.

        50.     Pursuant to the Agreements, Dodd agreed to, among other things, not perform

work for a J.S. Held competitor or provide services offered by J.S. Held, including health and



                                                 10
 Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 11 of 13 PageID #: 11




safety compliance and consulting, disaster recovery and environmental assessments, water

restoration consulting, damage consulting and estimating, and insurance claims consulting.

        51.     Dodd also agreed in the Agreements not to solicit or do business with any J.S.

Held clients for two years following the termination of her employment with J.S. Held.

        52.     Dodd has breached and continues to breach her non-compete and non-solicit

obligations to Plaintiff by working in a directly competitive role for EFI Global.

        53.     As a result of Dodd’s breaches, J.S. Held has suffered and continues to suffer

damage in an amount to be proven at trial.

                            COUNT II
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        54.     The allegations contained in the above paragraphs are hereby incorporated by

reference as if fully set forth herein.

        55.     A covenant of good faith and fair dealing is implied in every contract in

Delaware. Through her conduct, as alleged herein, including her deliberate misrepresentations to

J.S. Held about her restrictive covenants, her direct and unfair competition with J.S. Held, and

her solicitation of J.S. Held’s clients, Dodd has breached the implied covenant of good faith and

fair dealing.

        56.     As a direct and proximate result of Dodd’s breaches of the implied covenant of

good faith and fair dealing, J.S. Held has suffered and continues to suffer damage in an amount

to be proven at trial.

                                          COUNT III
                                     UNJUST ENRICHMENT

        57.     The allegations contained in the above paragraphs are hereby incorporated by

reference as if fully set forth herein.




                                                 11
 Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 12 of 13 PageID #: 12




        58.       Dodd unfairly benefited, at Plaintiff’s determinant, from her misconduct as

alleged herein.

        59.       Among other things, Dodd obtained millions of dollars from J.S. Held, including

a buyout of all of her equity, in exchange for agreeing to certain restrictive covenants.

        60.       Plaintiff would not have agreed to purchase Dodd’s equity, had it known Dodd

intended to breach her contractual obligations.

        61.       Dodd’s conduct is without justification and has caused and will continue to cause

damage to Plaintiff for which there is no remedy provided under the law.

                                     COUNT IV
                        FRAUDULENT INDUCEMENT TO CONTRACT

        62.       The allegations contained in the above paragraphs are hereby incorporated by

reference as if fully set forth herein.

        63.       At all times following her resignation from J.S. Held but prior to her execution of

the Separation Agreement, Dodd had no intent to honor her restrictive covenants with Plaintiffs.

In fact, upon information and belief, Dodd began working for EFI Global in December 2020 and

had accepted a job offer from that company prior to her signing the Separation Agreement.

        64.       Despite her true intention to secure employment with a direct competitor of J.S.

Held, Dodd signed the Separation Agreement misrepresenting to Plaintiff that she would honor

her non-compete obligations.

        65.       Plaintiff reasonably relied upon both the affirmative misrepresentations and

concealments of Dodd to its detriment and was damaged and fraudulently induced into entering

into the Separation Agreement as a result.

                                          RELIEF REQUESTED

        WHEREFORE, Plaintiff respectfully requests that the Court:



                                                   12
 Case 1:21-cv-00537-RGA Document 1 Filed 04/14/21 Page 13 of 13 PageID #: 13




       1.      Issue a permanent injunction restraining and enjoining Dodd from breaching any

of the restrictive covenants in the Agreements;

       2.      Order Dodd to forfeit all compensation and equity (and all proceeds therefrom)

received under the Agreements;

       3.      Award damages in an amount to be proven at trial;

       4.      Award costs and expenses associated with Plaintiffs’ efforts to stop Dodd’s

improper competition, including reasonable attorneys’ fees;

       5.      Award pre-judgment and post-judgment interest; and

       6.      Award such other and further legal or equitable, injunctive, and/or declaratory

relief as the Court may deem necessary and appropriate.



Dated: April 14, 2021              MORGAN, LEWIS & BOCKIUS LLP

                                   /s/ Jody C. Barillare
                                   Jody C. Barillare (#5107)
                                   1201 North Market Street - Suite 2201
                                   Wilmington, DE 19801
                                   (302) 574-3000
                                   jody.barillare@morganlewis.com

                                   August W. Heckman III (Pro Hac Vice forthcoming)
                                   Jason J. Ranjo (Pro Hac Vice forthcoming)
                                   Princeton, NJ 08540
                                   (609) 919-6700
                                   august.heckman@morganlewis.com
                                   jason.ranjo@morganlewis.com

                                   Attorneys for Plaintiff




                                                  13
